 

Exhibit 10.2

 

HALLMARK FINANCIAL SERVICES, INC.

 

INCENTIVE STOCK OPTION

GRANT AGREEMENT

 

To:    

 

You (“Optionee”) have been granted an incentive stock option to purchase shares
of the Common Stock of Hallmark Financial Services, Inc. (the “Company”) as
follows:

 

  Date of Grant: _______________, 20____         Total Number of Shares
Optioned: _______________         Exercise Price per Share: $__________        
Exercisability Schedule:  

 

Number of Shares   Not Earlier Than   Not Later Than Up to ______ shares        
An additional ______ shares         An additional ______ shares         An
additional ______ shares        

 

The attached Terms and Conditions comprise an integral part of this Incentive
Stock Option Grant Agreement, and the option hereby granted is subject to the
Terms and Conditions and the 2015 Long Term Incentive Plan of the Company (the
“2015 LTIP”). By your signature below, you agree to be bound by the provisions
of the Incentive Stock Option Grant Agreement (including the Terms and
Conditions) and the 2015 LTIP.

 

  HALLMARK FINANCIAL SERVICES, INC.         By:           OPTIONEE            

 

Incentive Stock Option Grant AgreementPage 1

   

 

TERMS AND CONDITIONS

 

The following Terms and Conditions comprise an integral part of the “Incentive
Stock Option Grant Agreement” to which these Terms and Conditions are attached.

 

RECITALS

 

A.           Optionee is regularly employed by Hallmark Financial Services, Inc.
(the “Company”) or one of its subsidiaries in a capacity that has been
determined by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) to comply with the requirements for eligibility to
participate in the Company’s 2015 Long Term Incentive Plan (hereinafter called
the “2015 LTIP”), and the Company desires that Optionee remain in the employment
of the Company or one of its subsidiaries and contribute to the growth and
success of the Company.

 

B.           The Committee has determined to grant to Optionee an option in
order to encourage Optionee to remain in the employment of the Company or one of
its subsidiaries and contribute to the growth and success of the Company by
affording Optionee an opportunity to obtain an increased proprietary interest in
the Company so as to assure a closer identification between Optionee’s interest
and the interest of the Company.

 

1.            Grant of Option. Subject to the terms and conditions of the 2015
LTIP, as such plan is now and may be hereafter amended, the Company has granted
to Optionee the option to purchase from the Company the number of shares (the
“Optioned Shares”) of the Common Stock, $.03 par value per share, of the Company
(unless otherwise indicated, hereinafter “Common Stock”) indicated in the
Incentive Stock Option Grant Agreement, at the exercise price and in accordance
with the exercisability schedule therein reflected.

 

2.            Manner of Exercising Option. This option shall be exercised by
Optionee only in the State of Texas at the principal office of the Company by:

 

(a)          Delivering to the Secretary or Assistant Secretary of the Company a
written notice specifying the number of Optioned Shares that Optionee then
desires to purchase, which written notice shall be in substantially the form
attached hereto as Exhibit “A” and shall be signed by Optionee; and

 

(b)          Tendering the full exercise price of such Optioned Shares (i) in
cash (including check, bank draft or money order), (ii) by the delivery of
shares of Common Stock of the Company already owned by Optionee, (iii) by a
combination of cash and shares of such stock or (iv) otherwise in accordance
with the 2015 LTIP.

 

As soon as practicable after such exercise of this option in whole or in part by
Optionee, the Company will deliver to Optionee at the Company’s principal office
in the State of Texas a certificate or certificates for the number of shares
with respect to which this option shall be so exercised, issued in Optionee’s
name. Each purchase of stock hereunder shall be a separate and divisible
transaction and a complete contract in and of itself.

 

Incentive Stock Option Grant AgreementPage 2

   

 

This option shall not be exercised at any one time as to less than 100 shares of
Common Stock (or less than the number of shares of Common Stock as to which this
option is then exercisable, if that number is less than 100 shares).

 

Notwithstanding any provision to the contrary herein contained, if the Fair
Market Value per Share (as defined in the 2015 LTIP) exceeds the exercise price
of this option per Optioned Share, the Committee, in its sole discretion, may
elect, in lieu of delivering all or a portion of the Optioned Shares as to which
this option has been exercised, to reimburse Optionee the exercise price
tendered and to pay Optionee in cash or in shares of Common Stock, or a
combination of cash and Common Stock, an amount having an aggregate value equal
to the product of (i) the number of Optioned Shares as to which this option has
been exercised times (ii) the excess of (A) the Fair Market Value per Share over
(B) the exercise price of this option per Optioned Share. Such election by the
Committee shall be made by giving written notice to Optionee.

 

3.            Compliance with Securities and Other Laws. The Company shall not
be required to sell or issue Optioned Shares if the issuance thereof would
constitute a violation by either Optionee or the Company of any provision of any
law or regulation of any governmental authority or any national securities
exchange or market system. As a condition of any sale or issuance of Optioned
Shares, the Company may place legends on shares, issue stop transfer orders and
require such agreements or undertakings from Optionee as the Company may deem
necessary or advisable to assure compliance with any such law or regulation,
including, if the Company or its counsel deems it appropriate, representations
from Optionee that (s)he is acquiring the Optioned Shares solely for investment
and not with a view to distribution and that no distribution of such shares
acquired by Optionee will be made unless registered pursuant to applicable
federal and state securities laws or, in the opinion of counsel of the Company,
such registration is unnecessary.

 

4.            Early Termination of Option. In the event that Optionee ceases to
be an employee of the Company or a subsidiary of the Company, for any reason,
this option shall terminate completely as to all Optioned Shares which Optionee
was not entitled to purchase at the date of such termination of employment.
However, to the extent that this option could have been exercised at the date of
termination of employment and Optionee could have purchased Optioned Shares at
the date of such termination of employment, giving effect to the exercisability
acceleration provisions of Section 6, then this option shall continue with
respect to those Optioned Shares that Optionee could have purchased and had not
purchased at the date of such termination of employment, to the extent set forth
below:

 

(a)          Discharge for Cause. If Optionee ceases to be an employee of the
Company or a subsidiary by reason of the fact that (s)he is discharged for cause
(as determined by the Board of Directors of the Company in its sole discretion),
all rights of Optionee to exercise this option shall terminate, lapse and be
forfeited at the time of Optionee’s termination of employment.

 

(b)          Total and Permanent Disability. If Optionee ceases to be an
employee of the Company or a subsidiary by reason of Optionee’s total and
permanent disability, Optionee or Optionee’s legal guardian, as appropriate,
shall have the right up to one (1) year from the date of Optionee’s cessation of
employment to exercise this option. For purposes hereof, “total and permanent
disability” shall have the meaning set forth in the Company’s long-term
disability policy.

 

Incentive Stock Option Grant AgreementPage 3

   

 

(c)          Death. If Optionee dies while an employee of the Company or a
subsidiary, the personal representatives, heirs, legatees or distributees of
Optionee, as appropriate, shall have the right up to one (1) year from the date
of Optionee’s death to exercise this option.

 

(d)          Other Termination of Employment. If Optionee ceases to be an
employee of the Company or a subsidiary for any reason other than discharge for
cause, total and permanent disability or death, Optionee shall have the right up
to three (3) months from the date of Optionee’s cessation of employment to
exercise this option.

 

Notwithstanding the provisions of paragraphs (b), (c) and (d) of this Section 4,
this option shall not be exercisable under any condition after the date or dates
specified in the Incentive Stock Option Grant Agreement as the latest date or
dates on which this option may be exercised.

 

5.            Nontransferability of Option. This option shall be transferable
only to the extent permitted under the 2015 LTIP. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of this option contrary to
the provisions of the 2015 LTIP, or the levy of any execution, attachment or
similar process upon this option, shall be null and void and without effect.

 

6.            Exercisability of Option.

 

(a)          This option shall become and be exercisable in accordance with the
schedule indicated in the Incentive Stock Option Grant Agreement. The option
exercisability schedule will be accelerated in the event the provisions of
paragraphs (b), (c) or (d) of this Section 6 apply.

 

(b)          If Optionee ceases to be an employee of the Company or a subsidiary
by reason of death, total and permanent disability (as defined in Section 4(b)
hereof) or retirement at or after the Company’s standard retirement age (as
recognized by the Committee from time to time), Optionee or the personal
representatives, heirs, legatees or distributees of Optionee, as appropriate,
shall have the immediate right to exercise this option as to all the Optioned
Shares to the extent not previously exercised.

 

(c)          If the Company experiences a Change in Control (as defined in the
2015 LTIP), Optionee shall have the immediate right to exercise this option as
to all the Optioned Shares to the extent not previously exercised.

 

(d)          The option exercisability schedule may be accelerated by the
Committee at any time in its sole discretion.

 

Incentive Stock Option Grant AgreementPage 4

   

 

7.            No Rights of a Stockholder or of Continued Employment. Optionee
shall not have any of the rights of a stockholder of the Company with respect to
the Optioned Shares except to the extent that one or more certificates for
Optioned Shares shall have been delivered to Optionee, or (s)he has been
determined to be a stockholder of record by the Company’s transfer agent, upon
due exercise of this option. Further, nothing herein shall confer upon Optionee
any right to remain in the employ of the Company or any of its subsidiaries, and
nothing herein shall be construed in any manner to terminate Optionee’s
employment at any time.

 

8.            Interpretation of this Agreement. The administration of the 2015
LTIP has been vested in the Committee, and all questions of interpretation of
this option shall be subject to determination by the Committee, which
determination shall be final and binding on Optionee.

 

9.            Option Subject to 2015 LTIP. This option is granted subject to the
terms and provisions of the 2015 LTIP, as such plan is now and may be hereafter
subsequently amended, which 2015 LTIP is incorporated herein by reference. In
case of any conflict between the provisions hereof and the 2015 LTIP, the terms
and provisions of the 2015 LTIP shall be controlling.

 

Incentive Stock Option Grant AgreementPage 5

   

 

EXHIBIT “A”

 

Notice of Exercise of Option

 

I hereby exercise my option to purchase from Hallmark Financial Services, Inc.
(the “Company”) at Dallas, Texas ____________ shares of its Common Stock in
accordance with the Company’s 2015 Long Term Incentive Plan, and in accordance
with my Incentive Stock Option Grant Agreement dated _______________, 20___, and
hereby tender in payment therefor cash and/or Common Stock in the amount of,
and/or with an aggregate Fair Market Value per Share (as defined in the 2015
Long Term Incentive Plan) equal to, $_______________, being $_____ per share.

 

      (Signature of Optionee)           (Printed Name)           (Date)

 

Incentive Stock Option Grant AgreementPage 6

 

